
	

113 SRES 478 IS: Expressing the sense of the Senate with respect to enhanced relations with the Republic of Moldova and support for the Republic of Moldova's territorial integrity. 
U.S. Senate
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 478
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2014
			Mrs. Shaheen (for herself, Mr. Menendez, and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate with respect to enhanced relations with the Republic of Moldova
			 and support for the Republic of Moldova's territorial integrity. 
	
	
		Whereas the United States has enjoyed good relations with the Republic of Moldova since the
			 Republic of Moldova's	independence in 1991;Whereas, since the Republic of Moldova's independence, the United States has provided financial
			 assistance to support the efforts of the people of the  Republic of
			 Moldova to build a prosperous European democracy;Whereas the United States and the Republic of Moldova further strengthened their partnership
			 through the launching of a Strategic Dialogue on March 3, 2014;Whereas the Republic of Moldova is due to sign an Association Agreement containing comprehensive
			 free trade provisions with the European Union on June 27, 2014;Whereas the Government of the Republic of Moldova made extraordinary efforts to comply with the
			 criteria for an Association Agreement with the European Union, including
			 significant legislative reforms to improve the rule of law and curtail
			 corruption;Whereas the United States  Government supports the democratic aspirations of the people of the
			 Republic of Moldova and their expressed desire to deepen their association
			 with the European Union;Whereas the United States supports the sovereignty and territorial integrity of the Republic of
			 Moldova and, on that basis, participates as an observer in the 5+2 negotiations to find a comprehensive settlement that will provide a special status for the
			 separatist region of Transnistria within the Republic of Moldova;Whereas the Government of the Russian Federation banned the import of Moldovan wine in 2013 and has
			 threatened to ban Moldovan agricultural products, curtail the supply of
			 energy resources to the Republic of Moldova, and impose stricter labor
			 migration policies on the people of the Republic of Moldova;Whereas the Government of the Russian Federation maintains a contingent of Russian troops and a
			 stockpile of Russian military equipment and ammunition within the Moldovan
			 region of Transnistria;Whereas the Government of Russia has been actively issuing Russian passports to the residents of
			 the Transnistria region in the Republic of Moldova;Whereas the Council of Europe, the Organization for Security and Cooperation in Europe (OSCE), and
			 the Government of the Republic of Moldova have called upon the Government
			 of the Russian
			 Federation to remove its troops from the territory of the Republic of
			 Moldova;Whereas authorities in the Republic of Moldova's Transnistria region have restricted the access of
			 OSCE Mission to Moldova monitors to the Transnistria region, thereby
			 preventing the Mission from providing impartial reporting on the security
			 situation in the region;Whereas the House of Representatives and the Senate both passed, by an overwhelming majority, and
			 the President signed into law the Act relating to United States
			 International Programming to Ukraine and Neighboring Regions,
			 approved April 3, 2014 (Public Law 113–96; 22 U.S.C. 6211 note), providing
			 for a United States international broadcast programming surge to counter
			 misinformation
			 from Russian-supported news outlets and ensuring that Russian-speaking
			 populations in Ukraine and Moldova have access to independent news and
			 information; andWhereas Moldova has been a valued and reliable partner in promoting global security by
			 participating in United Nations peacekeeping missions in Liberia, Cote
			 d'Ivoire, Sudan, Georgia, and Kosovo: Now, therefore, be it
		
	
		That the Senate—
			(1)reaffirms that it is the policy of the United States  Government to support the sovereignty,
			 independence, and territorial integrity of the Republic of Moldova and the
			 inviolability of its borders;(2)supports the Strategic Dialogue as a means to strengthen relations between the Republic of Moldova
			 and the United States and to enhance the democratic, economic, and
			 security reforms already being implemented by the Republic of Moldova;(3)encourages the President and the Secretary of State to enhance United States cooperation with the
			 Government of the Republic of Moldova and civil society organizations and
			 to focus assistance on rule of law, anti-corruption efforts, energy
			 security, and promoting trade and investment opportunities;(4)supports increased educational exchanges between the United States and the Republic of Moldova;(5)encourages the President to expedite the implementation of the Act relating to United States
			 International Programming to Ukraine and Neighboring Regions,
			 approved April 3, 2014 (Public Law 113–96; 22 U.S.C. 6211 note),
			 especially because it relates to populations in Ukraine and the Republic
			 of Moldova;(6)affirms the Republic of Moldova's sovereign right to determine its own partnerships free of
			 external coercion and pressure, and affirms the Republic of Moldova's
			 right to associate with the European Union and any other regional
			 organization;(7)urges the European Union to continue to work for greater political, economic, and social
			 integration with the Republic of Moldova;(8)calls on the Government of the Russian Federation to fulfill its commitments made at the
			 Organization for Security and Cooperation in Europe (OSCE) 1999 summit in
			 Istanbul  to withdraw its military forces and munitions from within the
			 internationally recognized territory of the Republic of Moldova;(9)calls on the Government of the Russian Federation to refrain from economic coercion against the
			 Republic of Moldova and to cease support for separatist movements on the
			 territory of the Republic of Moldova;(10)supports constructive engagement and confidence-building measures between the Government of the
			 Republic of Moldova and the authorities in the Transnistria region in
			 order to secure a peaceful, comprehensive resolution to the conflict that
			 respects the Republic of Moldova’s sovereignty and territorial integrity;(11)urges officials in the Transnistrian region to allow OSCE Mission to Moldova monitors unrestricted
			 access to that region;(12)urges all parties to refrain from unilateral actions that may undermine efforts to achieve a
			 peaceful resolution, as well as the agreements already reached, and
			 encourages leaders of the Transnistrian region to resume negotiations
			 toward a political settlement; and(13)affirms that lasting stability and security in Europe is a key priority for the United States 
			 Government which can only be achieved if the territorial integrity and
			 sovereignty of all European countries is respected.
			
